RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3876-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

           Plaintiff-Respondent,

v.

M.T.,

           Defendant-Appellant,

and

C.T.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.T. and
Ja.T.,

     Minors.
_____________________________

                    Submitted January 29, 2019 – Decided March 5, 2019

                    Before Judges Suter, Geiger and Firko.
             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Warren County,
             Docket No. FG-21-0111-18.

             Joseph E. Krakora, Public Defender, attorney for
             appellant (Steven E. Miklosey, Designated Counsel, on
             the brief).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Jason W. Rockwell, Assistant Attorney
             General, of counsel; Peter D. Alvino, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Melissa R. Vance, Assistant
             Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant M.T. (Mary)1 appeals from a judgment terminating her parental

rights to two of her sons, J.T. (John) and Ja.T. (James). Defendant C.T. (Carl)

did not participate in the guardianship proceeding or this appeal. Mary contends

the Division of Child Protection and Permanency (Division) failed to prove the

second and fourth prongs of N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence. The Law Guardian supports the termination on appeal as it did before

the trial court.




1
  We use initials and pseudonyms for the defendants, their children, and another
individual to protect their privacy. R. 1:38-3(d)(12).
                                                                        A-3876-17T2
                                       2
      N.J.S.A. 30:4C-15.1(a) requires the Division to petition for termination of

parental rights "on the grounds of the best interests of the child" if the following

criteria are met:

             (1) The child's safety, health or development has been
             or will continue to be endangered by the parental
             relationship;

             (2) The parent is unwilling or unable to eliminate the
             harm facing the child or is unable or unwilling to
             provide a safe and stable home for the child and the
             delay of permanent placement will add to the harm.
             Such harm may include evidence that separating the
             child from his resource family parents would cause
             serious and enduring emotional or psychological harm
             to the child;

             (3) The [D]ivision has made reasonable efforts to
             provide services to help the parent correct the
             circumstances which led to the child's placement
             outside the home and the court has considered
             alternatives to termination of parental rights; and

             (4) Termination of parental rights will not do more
             harm than good.
      The four prongs of the best interests standard "are not discrete and

separate; they relate to and overlap with one another to provide a comprehensive

standard that identifies a child's best interests." N.J. Div. of Child Prot. &

Permanency v. R.L.M., 236 N.J. 123, 145 (2018) (quoting In re Guardianship of

K.H.O., 161 N.J. 337, 348 (1999)). "[P]arental fitness is the key to determining



                                                                            A-3876-17T2
                                         3
the best interests of the child." Ibid. In guardianship cases, "the child's need for

permanency and stability emerges as a central factor." Id. at 357 (citing In re

Guardianship of J.C., 129 N.J. 1, 26 (1992)).

        The Division filed a petition for guardianship pursuant to N.J.S.A. 30:4C-

15 to -20, seeking to terminate the parental rights of Mary and Carl with respect

to John and James. 2 In a comprehensive fifty-page written opinion, Judge

Haekyoung Suh found the Division satisfied the four-prong test by clear and

convincing evidence, and held termination was in the children's best interests.

Based on our review of the record and applicable law, we are satisfied the

evidence in favor of the guardianship petition adequately supports the

termination of defendants' parental rights. See N.J. Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 279 (2007) ("A reviewing court should uphold the

factual findings undergirding the trial court's decision if they are supported by

'adequate, substantial and credible evidence' on the record." (quoting In re

Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993))). Accordingly,

we affirm.

        The guardianship trial spanned thirteen days over three months. The

Division moved 116 documents into evidence and presented testimony from five


2
    Defendants' two older sons are not the subject of this case.
                                                                            A-3876-17T2
                                          4
caseworkers, a school principal, a licensed professional counselor, a nurse

practitioner, and a licensed psychologist, Robert James Miller II, Ph.D. The

Law Guardian presented the testimony of licensed psychologist Maureen

Santina, Ph.D., and moved sixty exhibits into evidence. Mary testified and

presented the testimony of licensed psychologist James Reynolds, Ph.D., and a

school social worker. Mary moved three exhibits into evidence. Carl did not

appear for trial or testify.

      Mary and Carl were the parents of four sons, L.T. and V.T., born in 2001

and 2003, respectively, John, born in December 2004, and James, born in March

2006. Mary and Carl were married in 2009. All four boys suffered from

emotional and behavioral issues.      The Division received two referrals in

November 2010 and one in December 2010 alleging physical abuse of the

children. This led to the family receiving services from the Division's Family

Preservation Services (FPS), which included home visits and therapy. Mary

later revealed Carl physically abused the children by hitting them on their heads

and beating them with belts almost daily after they became toddlers.

      In early 2011, Mary was diagnosed with major depression. In August

2011, Carl beat and choked Mary in front of the children, resulting in his arrest

and incarceration.     Mary pursued relief under the Prevention of Domestic


                                                                         A-3876-17T2
                                       5
Violence Act, N.J.S.A. 2C:25-17 to -35, and obtained a final restraining order

against Carl. A July 2012 amended final restraining order prohibited Carl from

having contact with the children. Carl had no further involvement with the

children and his whereabouts are unknown.

      After this incident, Mary and the children moved into a safe house for a

month, followed by living in a homeless shelter for four months. In March 2012,

Mary and the children moved into an apartment and she began working the night

shift at a Wawa store. Two months later, Mary's boyfriend, C.C., who also

worked at the store, moved into the residence.

      In the spring of 2012, John underwent a psychological evaluation after he

engaged in aggressive behavior at school. The evaluation revealed John had

significant emotional and behavioral issues.     In August 2012, John was

diagnosed with Dissociative Disorder, which included rapid personality changes

and intense outbursts.       The psychiatrist recommended trauma-based

psychotherapy and that he be taught behavioral management skills.

      James was diagnosed with encopresis (fecal incontinence).       He also

displayed behavioral problems at school.

      In December 2013, the Division received a referral Mary was not

following through with services for the children. James's school also reported


                                                                       A-3876-17T2
                                       6
an incident resulting from his incontinence. Mary agreed to take James to a

specialist.

      In January 2014, the Division received a referral from John's school

reporting that C.C. hit one of the older boys with a shoe. Around this time, John

was suspended from school because of his behavior. When he returned he was

placed in a class for emotionally disturbed children.

      In March 2014, FPS terminated services to the family after twenty-one

sessions due to a "consistent lack of motivation" on Mary's part.        Shortly

thereafter, Mary and C.C. signed a case plan agreeing to comply with

psychological evaluations for the children. In May 2014, Mary was hospitalized

after she and C.C. broke up. C.C. left the residence for good four months later.

      The Division executed a Dodd 3 removal in late October 2015. John and

James were placed in separate resource homes. James's initial resource family

could not cope with caring for him because of his incontinence and behavioral

issues. In late 2015, he was placed with the resource parents who have since

been awarded custody.




3
  A Dodd removal is an emergent removal of a minor child without a court order
pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd Act. N.J. Div. of
Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                         A-3876-17T2
                                       7
      John was diagnosed with Disruptive Mood Dysregulation Disorder

(DMDD) with Posttraumatic Stress Disorder (PTSD) symptoms.               He was

prescribed Risperdal to stabilize him, but he was removed from his first resource

home because of his violent behavior. He was then placed with Kids Peace, an

in-patient psychiatric facility. He was discharged about two months later and

placed in a treatment home. In November 2017, he was placed with James in

the same resource home.

      Mary testified she had no further contact with Carl after obtaining the

restraining order. She testified she had "intense" therapy after the incident with

Carl but began having panic attacks in May 2012. She completed a program for

victims of domestic violence that reduced the frequency of the panic attacks.

      A case worker visit in February 2014 revealed clothes all over the floor,

dirty dishes in the sink, and garbage in the residence that caused an odor. The

Division provided Mary with wardrobes and dressers for the clothes. In mid-

2014, Mary switched to the first shift at Wawa in order to care for the children

after school, reducing her income. Facing eviction for non-payment of rent,

Mary abandoned the apartment. The Division placed the family in motels for

the next two months.      During this period the case worker had difficulty




                                                                          A-3876-17T2
                                        8
contacting Mary despite buying her a phone. Mary was not cooperative in

keeping therapy appointments.

      In November 2014, Mary agreed to participate with FPS and Family

Promise, a homeless prevention program, but missed numerous scheduled

appointments with FPS. Mary lost her job at Wawa in January 2015, then found

a part-time job at a restaurant in April 2015, but quit two weeks later after

suffering an injury at work.

      In July 2015, Mary applied for and received food stamps, general cash

assistance, and Medicaid. The food stamps were withheld after she did not

attend scheduled social services appointments. Mary rejected the Division's

offer of counseling and summer camp for the children.          Mary told her

caseworker that neither she nor the children needed therapy and she was

frustrated by the whole situation.

      School principal Christina Lauck testified that when James was first

enrolled in 2015, he would often shut down and become non-communicative,

and was often incontinent. It was difficult to contact and communicate with

Mary regarding James's emotional issues or anything to do with school,

including sending clothes and pull-ups for James. Soiled clothes sent home from

school would still be in James's backpack when he returned the next day.


                                                                       A-3876-17T2
                                      9
      In September 2015, Mary was again facing eviction. Attempts to contact

Mary regarding her housing issue were unsuccessful. In late October 2015,

Mary sought housing assistance from the County Board of Social Services after

being homeless for several weeks. The Division executed a Dodd removal of

all four children. Mary testified she was reluctant to permit the boys to be given

psychotropic medication because she previously had a bad reaction when she

was taking them. The Division obtained a court order to place John on the

medication.

      James "blossomed" when he was placed in the current resource home ,

according to Lauck. He went from a student who could barely write three or

four sentences to receiving an award for an essay he wrote. He also improved

emotionally and in social relationships with other students.       Unfortunately,

things changed for the worse when weekend visitations with Mary began in

January 2017.      Lauck stated James began regressing emotionally and

behaviorally, and the fecal incontinence returned. By September 2017, after the

visitations ended, James was "completely different," engaging in school

activities in a meaningful way.

      In July 2016, Mary obtained an apartment. She began receiving therapy

in January 2017. She was promoted to night shift manager at Wawa in May


                                                                          A-3876-17T2
                                       10
2017, and testified she had friends who were able to watch the older boys while

she was at work.

      School social worker Amanda Matlee testified for Mary. She began

counseling James at the start of the 2016-2017 school year. James was living in

the resource home at the time. Matlee testified James's behavior began to

deteriorate in the spring of 2017. This coincided with the Division's change of

goal from termination of parental rights to reunification.     Matlee wrote in

James's Individualized Education Program: "This uncertainty is resulting in a

regression of [James's] behavior at school with multiple episodes of him shutting

down for extended periods of time."

      The resource mother testified James was placed with her in December

2015, and John joined in November 2017. She had three other adopted children

who were teenagers. She stated James's incontinence ended between the time

he was first placed with her and January 2017. Initially, James would have

"three and four-hour long meltdowns," but this subsided over time. The resource

mother used relaxation techniques to help James. She related James started

playing soccer and doing other outdoor activities.

      Although James was initially excited when overnight visits with Mary

began in January 2017, he started getting nervous as the visits approached and


                                                                         A-3876-17T2
                                      11
resumed soiling himself. When the resource mother picked him up after the

weekend visitations, James "looked a mess," and was very tired. He also began

falling behind on school assignments and his behavior at school worsened.

James told her the boys played video games all night keeping him awake. In

addition, a cat kept waking him up and the boys fought a lot. The incontinence

ended when the visits stopped.

      Amanda Mayberry, a new case worker, testified Mary worked the night

shift on weekends and would sleep all day. James told the case worker he was

afraid to go on visitations because his brothers would hit and kick him. John

told her he argued a lot with his two older brothers and they were "physical"

towards James. Mayberry also stated James began "shutting down" at school

and John became "increasingly aggressive."       She stated these behaviors

"decreased pretty significantly" after the weekend visitations stopped.

Mayberry also testified Mary used babysitters who were not approved by the

Division.

      Mayberry experienced difficulty contacting Mary. During one visit, Mary

"completely ignored [her] existence." In May 2017, the Division again provided

rent assistance. Mayberry described Mary as being "compliant off and on" with

FPS and Families First.


                                                                       A-3876-17T2
                                     12
      John spent a few weeks at the resource home with James in the summer

of 2017. After his placement in November, John adjusted well but had "ups and

down[s]." By the time of trial, John was doing well in school and was in therapy.

The resource mother testified she wanted to adopt James and her goal was to

adopt John as well. She said gaining John's trust was a challenge but "everybody

had been working very well with him." Significantly, the resource parents

favored continued contact between John and James and Mary and their older

brothers after adoption.

      In September 2017, the Division received a referral that the two older

children were home alone. A Division special response worker found the boys

unsupervised leading to a Dodd removal of the two boys.           Regarding the

incident, Mary testified the man she was dating was in the house watching the

boys when she left for work.

      The Division sought to terminate Mary and Carl's parental rights after

John and James were placed in resource homes, off and on, for nearly two years

due to Mary's psychological and housing issues, as well as the boy's emotional

and behavioral problems.

      Mary testified she would be able to take care of John and James and meet

their needs. She acknowledged the boys were "doing very well" in the resource


                                                                         A-3876-17T2
                                      13
home and that it was "great" the resource parents took the time to work with

them. Mary stated she would want to see John and James and would work with

the resource parents if they were allowed to keep the boys.

      Dr. Santina conducted a psychological evaluation of Mary; interviews of

John, James, and the resource mother; and bonding evaluations of the boys with

Mary and the resource parents.      She found that Mary "has no record of

responsible or stable independent social or financial or emotional functioning"

and exhibited extreme levels of denial. In her report, Dr. Santina opined:

            It is my professional opinion that [Mary] has exhibited
            a pervasive lack of emotional engagement, commitment
            or protectiveness towards her children. They have
            suffered from physical abuse, witnessing domestic
            violence, emotional neglect and homelessness because
            of [Mary's] lack of responsible or responsive parenting.
            During this evaluation, [Mary] took no responsibility
            for her children's distress or the living conditions that
            traumati[z]ed them. She displaced responsibility onto
            her romantic partners, [the Division] and others. She
            denied documented failures on her part to address her
            problems or those of the children. She expressed the
            belief that there were no justifiable concerns by the
            Division that led to the removal of the children.

      Dr. Santina pointed to Mary's failure to supervise the children during the

weekend visitations, and opined Mary:

            presents as an egocentric woman who lacks empathy or
            a sense of responsibility towards others, including her
            children. She lacks willingness to examine her own

                                                                        A-3876-17T2
                                      14
            behaviors that have led to her children suffering in
            various ways in her care. She has repeatedly abdicated
            her parental relationships and responsibilities and
            depended on others for the care of her children. She
            expected others to perform the care for her children that
            she herself resented.

      Dr. Santina testified Mary failed to protect the children from men she was

involved with. In addition, she had a personality disorder with narcissistic

features, including an inability to take responsibility and to empathize. Dr.

Santina concluded Mary was not "currently capable of providing safe and

effective parenting for [John] and [James]. . . and is unlikely to become a safe

and effective caregiver in the foreseeable future." She added:

            [Mary] has been repeatedly noncompliant with services
            and shows no genuine motivation to address her
            personal and parental shortcomings. She exhibits no
            empathy or real concern for her sons. [T]here is a high
            likelihood that she will repeat past harmful emotional
            and behavioral patterns that would expose them to
            residential instability, emotional deprivation, social
            neglect and lack of appropriate supervision.

      In her bonding evaluations, Dr. Santina found that both John and James

had emotional attachments to Mary, but her interaction with the boys was largely

activity-oriented, with very little emotional communication or guidance. Dr.

Santina described the session as "benign but superficial and limited;" however,




                                                                        A-3876-17T2
                                      15
she did not see any "overt concerns." She concluded the boys were attached and

bonded to Mary, but that did not outweigh Mary's parental defects.

        Dr. Santina found the interaction between the boys and the resource

parents was quieter and less spontaneous than their interaction with Mary.

James displayed a strong positive attachment to the resource parents. Since John

was recently placed in their home, he had not yet formed a strong attachment to

them.    He responded positively to the resource parents and "emotional[ly]

communicated with them." "No concerns were noted in the interactions between

the resource parents and the boys." Dr. Santina found the boys' interaction with

the resource parents "was more emotionally involved" than with Mary.

        John told Dr. Santina he liked living with the resource parents and

reuniting with James. He expressed sadness about being separated from Mary

and said he wanted to live with her. James told Dr. Santina he liked living with

the resource parents. "When asked his feelings about when he lived with his

mother, he appeared tense and stated in a terse tone, 'good.'" He also stated that

he looked forward to his weekly visits with Mary and he "sometimes misses

being with her and would like to live with her."




                                                                          A-3876-17T2
                                       16
      Dr. Santina concluded both boys "presented as emotionally fragile," and

Mary was not capable, or not motivated, to address those emotional needs. As

to the resource parents, Dr. Santina stated:

            While it is unlikely that [John] has yet established a
            strong attachment to his new resource parents, the
            resource parents presented as capable of facilitating his
            growth and healing, as they have done with [James].
            The resource parents presented as capable of
            amelioration [of] any distress that the boys may
            experience if their mother's parental rights were
            terminated.    It is my professional opinion that
            termination of [Mary's] parental rights would not do
            more harm than good.

      Dr. Santina concluded it was in the boys' best interests to terminate Mary's

parental rights and permanently place John and James with the resource parents.

Although the boys would be "sad" about the termination, she opined the security

and stability provided by the resource parents, as well as their capacity to relate

to the boys, would ameliorate any harm that might result. Dr. Santina believed

that even if this placement were not to succeed, "it would be potentially harmful"

for John to return to living with Mary.

      Ilona Giordano testified for the Division as an expert in counseling. She

began counseling James in December 2015. Giordano found the manner in

which the resource parents managed James's issues on a day-to-day basis was

significant, noting they calmed James and helped him through his issues. The

                                                                           A-3876-17T2
                                       17
counseling appeared successful; by January 2017, James's incontinence resolved

and he seemed happier.

      After James's overnight visitations with Mary started in January 2017, he

began to shut down in therapy and became more anxious, according to Giordano.

In addition, his incontinence returned. He told Giordano he was nervous going

on the visitations because of his older brothers and a lack of supervision. After

the visitations ended, James became less withdrawn and more verbal. Giordano

concluded James would thrive and succeed if he remained in the resource home.

      Giordano began treating John in December 2017. He exhibited temper

tantrums and emotional shutdowns.       While he had difficulties engaging in

therapy, Giordano testified John was slowly improving with each session.

      Dr. Miller testified for the Division as an expert in clinical psychology.

He first evaluated Mary in May 2016.         Dr. Miller stated Mary appeared

"inhibited, depressed, and exhausted" and exhibited "very little knowledge of

the children" other than "superficial knowledge." She could tell Dr. Miller little

of their friendships, favorite activities, and performance in school. Dr. Miller

believed Mary, because of her childhood trauma involving her father's

abusiveness and her mother's psychiatric problems, was unable to protect herself

or her children from the abusive men with whom she partnered. He found Mary


                                                                          A-3876-17T2
                                       18
presented symptoms of PTSD from the abuse she suffered from Carl, including

significant sleep disturbance, hyperarousal, and avoidance. This resulted in

Mary's pattern of dismissing or minimizing risks to the children.

      Dr. Miller found Mary was unable to make her children's needs her

primary concern. In addition, she was unable to cope with her stress and anxiety.

As a result, Dr. Miller concluded her parental judgment was severely

compromised and she was unable to provide a safe and stable parenting

environment for her children. Dr. Miller concluded treatment for Mary's PTSD

would take three to five years and require a commitment on her part.

      Dr. Miller also evaluated Mary in October 2017. He found she was more

exhausted, more depressed, and more inhibited emotionally than in the prior

evaluation. She was working the night shift and only sleeping two to three hours

during the day. She told him she was overwhelmed and tired all the time. She

also stated she took anti-depressive medications, but stopped because she did

not like the way they made her feel.

      Dr. Miller found Mary's explanation for John and James's removal evasive

and inconsistent. She could not provide him with a plan to address her PTSD

and sleep problems if she was reunified with the boys. He found Mary "seemed

to systematically reject any kind of help." He also found John and James's


                                                                         A-3876-17T2
                                       19
"resilience" would be undermined should they be returned to Mary's care, and

they would suffer a "severe regression" and lose the progress they had made.

He deemed Mary unable to address their special needs.

      Dr. Miller conducted a bonding evaluation of Mary and the two boys. He

said it was clear the boys loved her and there was a secure attachment but he

failed to see the type of parenting behavior on Mary's part that would support

them going forward.

      Dr. Miller also conducted a bonding evaluation with the resource parents

and found they appeared responsive to the boys' emotional needs and were

collaborating with treatment providers. Dr. Miller found an emotional bond

between James and the resource parents. The resource mother told him they

were reticent about adopting John because of his violent history.

      Dr. Miller concluded the boys would suffer no enduring harm from the

termination of Mary's parental rights because the resource parents would be able

to mediate the effects. He opined the "least detrimental outcome in this case"

was for James and John to remain in the care of the resource parents. Dr. Miller

thought there would be no short-term harm if John and James remained in

contact with Mary while living with the resource parents.




                                                                        A-3876-17T2
                                      20
      Dr. Miller believed John should not be returned to Mary's care even if the

resource parents ultimately decided they could not adopt him. In that event,

termination of Mary's parental rights would still not do more harm than good

because Mary was a "risk factor" in John's life and because she did not have the

energy or persistence to parent him effectively.

      Psychiatric advanced registered nurse practitioner Rosemarie Marcus

testified for the Division as an expert in field of psychiatry relating to psychiatric

evaluations, psychotropic medication, and remediation. She stated John was

placed on Risperdal for DMDD that manifested itself by his hitting and kicking

other children at school and breaking things. He was subsequently placed on

Zoloft for depression and anxiety. She stated his mood and behavior changed

after a month on the medications.          Marcus testified John had a "severe

meltdown" in May 2017 when he learned he was not going to live with Mary,

but his older brothers were.      Over time he started to look forward to the

possibility of reuniting with James in a resource home.

      Dr. Reynolds testified on Mary's behalf as an expert in clinical

psychology. He stated Mary and Carl had an abusive relationship that caused

Mary's PTSD. Dr. Reynolds claimed John had a more aggressive behavior




                                                                              A-3876-17T2
                                         21
pattern after he was removed from Mary's care. He described John and James

as exhibiting some regressive behaviors in their overnight visitations with Mary.

      Dr. Reynolds described Mary as cooperative during her evaluation. He

did not find her to be tired or depressed. He found her to be informed about the

children and motivated to parent them, but acknowledged she had a very limited

peer support system.

      Dr. Reynolds rejected Dr. Santina's conclusion that Mary was egocentric.

He found Mary generally used appropriate parental strategies and skills when

the children became unruly. His psychological testing did not reveal any clinical

concerns.    He concluded Mary would have benefitted from a more

individualized approach to therapy.         He described Mary's commitment to

parenting as "unequivocal" but recognized she was likely to become

overwhelmed when forced to deal with ordinary stress.

      Based on his bonding evaluation between Mary and the children, Dr.

Reynolds found the boys "internalized" Mary as their mother, she was very

supporting and nurturing towards them, and they appeared to feel safe and secure

with her. He also found the boys internalized each other as siblings, and viewed

themselves as part of a family unit.




                                                                         A-3876-17T2
                                       22
      Dr. Reynolds described the boys' bonding with the resource mother as

"positive." In his view, the boys seemed to be doing very well in the resource

home and exhibited a level of comfort and feelings of safety with her. He

concluded the boys viewed the resource mother more as a trusted caregiver than

a parental figure; yet found it "likely" the boys "would continue to develop a

close relationship with her over time if they were to remain in that placement ."

      Dr. Reynolds concluded that if contact with Mary ended, the boys would

suffer severe and enduring harm. On the other hand, regular and meaningful

contact with Mary would mitigate that harm even if the boys remained in the

resource home.

      Dr. Reynolds blamed the boys' regressive behavior during the weekend

visitations with Mary on anxiety and stress. He characterized Dr. Santina's

description of Mary as socially and emotionally dependent as a personal

judgment rather than a psychological opinion. Dr. Reynolds recognized it was

"certainly possible" the boys "may regress" if they returned to living with Mary

and their older brothers, yet believed the prognosis for successful reunification

would be "quite high" if ongoing family therapy services remained in place.




                                                                          A-3876-17T2
                                      23
      Based on her review of the evidence, Judge Suh determined the Division

proved all four prongs of the best interests standard by clear and convincing

evidence.

      With respect to prong one, the judge found Mary was emotionally

neglectful towards the children "because her untreated mental condition

negatively impacted her parenting capabilities. She lacked insight into the

children's problems and did not recognize [John] and [James's] special needs.

[John] and [James] experienced multiple layers of emotional vulnerability, and

the emotional damage to them because of [Mary's] disengagement was

palpable." The judge also cited Mary's failure to respond to requests from the

Division and the schools regarding John: "When [Mary] finally consented to his

prescribed medications, it was doubtful that she regularly dispensed it to him.

When the school sent consent forms to [Mary], she did not respond. . . . As a

result of [Mary's] inaction, [John's] medical needs were delayed." As to James,

the judge found Mary's refusal to acknowledge or treat his anxiety-induced

incontinence caused James significant emotional and physical harm.

      As for prong two, the court found:

            Because of their special needs, [John] and [James]
            require a high level of parenting that [Mary] has not
            been able to provide. No doubt, [Mary] loves John and
            James. But their behavioral problems require a

                                                                       A-3876-17T2
                                     24
            proactive parent who can provide stability and
            consistency, and ensure their safety. They need their
            medical and emotional needs met, a responsible adult
            to supervise them at night, and most importantly, a
            mother who can take care of her own mental health so
            she can take care of theirs.

      The judge noted the children experienced housing instability while in

Mary's care, including three instances of homelessness.          They lived in a

homeless shelter for several months, and were subject to threats of eviction due

to non-payment of rent. In addition, Mary refused to cooperate with various

social services agencies that offered to provide her with assistance to stave off

eviction, including the Division, Family Promise, and Work First. The judge

acknowledged Mary lived in the same residence since July 2016, thereby

addressing the harm facing the children from the previous housing instability.

      As for Mary's mental health, the judge noted Mary refused to participate

in cognitive based therapy despite being diagnosed with PTSD, depression,

anxiety disorder, and a personality disorder with narcissistic and dependent

features. As a result, she "has not been able to cure, remediate, or treat . . . her

mental illness." In addition, Mary denied the severity of her mental health

issues. Therefore, she "has shown no ability or inclination to become a more

responsible parent."    The judge found Mary's refusal to treat her mental

conditions negatively impacted her parenting capabilities, rendering her unable

                                                                            A-3876-17T2
                                        25
to care for the children's special needs.    While recognizing Mary's current

employment and housing, the judge determined she had not "remediated the

principal harm that led to [John and James's] removal." Therefore, "[d]espite

the Division's efforts to assist" Mary, Judge Suh concluded "there was no

evidence that a second attempt at reunification would succeed given her

unyielding position."

      As to the third prong, Judge Suh found the Division made reasonable

efforts to help Mary correct the circumstances that led to the removal of the

children. The judge noted the Division connected Mary with various service

providers to both help avoid removal of the children and to facilitate potential

reunification. Mary "failed to follow through with the requirements of the

programs or failed to make herself available for the providers." Specifically,

she "repeatedly failed to return phone calls, failed to appear for appointments,

failed to answer the door when caseworkers or service providers arrived, and

failed to respond to school personnel or to letters sent to the home by

caseworkers." In addition, the Division paid for a motel and numerous services

for the children. Judge Suh concluded "[t]he Division consistently endeavored

to remove or ameliorate the circumstances that necessitated its intervention with

[Mary]."


                                                                         A-3876-17T2
                                      26
      Judge Suh concluded the Division explored alternatives to termination of

parental rights to no avail. The "relative resources" provided by Mary and the

paternal grandmother did not wish to be considered and efforts to contact Carl

were unsuccessful.

      The judge also determined that termination of Mary's parental rights

would do no more harm than good "if regular and continued contact" between

James and Mary were maintained. Even though there was a "secure attachment

and affectionate bond" between the children and Mary, James recognized that

placement with his current resource parents offered him a stable, safe, and

secure home. Unlike Mary, the resource mother was "fully knowledgeable about

[James's] needs," and had the willingness and the ability to effectuate the

treatment plan recommended for him. In the care of the resource parents,

"[James] is able to function as a normal child, something he did not experience

when he lived with [Mary]."      The judge found Mary was not capable of

providing the same structure at her home:

            To provide the same level of care, [Mary] would have
            to do more than love her children. She would have to
            engage fully in parenting, both physically and
            emotionally. To date, [Mary] has not shown that she is
            capable of this high level of engagement. She works
            nights and sleeps three hours when she returns home
            and tries to catch up with sleep on weekends. She is
            depleted when she walks in the front door. [Mary] has

                                                                       A-3876-17T2
                                     27
            managed to provide shelter and food . . . for the
            children, but not much more. Because of their intense
            special needs, [John] and [James] need more than an
            adult who manages the household video game schedule.

      As to John, the judge found there was an "emerging positive bond" with

the resource parents. In addition, John expressed his wish to live with James

and his behavior in the resource home "has remained stable." The judge also

found John's prognosis for success with the resource family to be "guardedly

positive." Judge Suh concluded:

                   At the present time, the children's needs are being
            met. They are receiving medications and therapy that
            they desperately need. The children are cared for by
            resource parents who are empathetic, attuned to, and
            invested in both [John] and [James's] well-being. Dr.
            Santina opined, and this court accepts, that because of
            the lack of progress made by [Mary], it would be risky
            and potentially harmful to return [John] and [James] to
            their mother . . . . There is a very high risk that the
            children would regress emotionally and behaviorally in
            the care of [Mary]. The court concludes that with the
            promise of continued contact between [John] and
            [James] and [Mary] and their other brothers, severance
            of the legal bond between [John] and [James] and
            [Mary] would not do more harm than good.

      Judge Suh entered a judgment terminating Mary's parental rights to John

and James, and the children were placed in the guardianship and control of the

Division. This appeal followed.



                                                                         A-3876-17T2
                                       28
      Mary does not challenge prongs one and three of the four-prong test for

termination of parental rights. Instead, she raises the following issues:

            I.   THE TRIAL COURT ERRED IN ITS
            CONCLUSION THAT [MARY] WAS UNWILLING
            OR UNABLE TO ELIMINATE THE HARM FACING
            HER SONS, WHEN SHE PARTICIPATED IN
            MULTIPLE EVALUATIONS, OBTAINED STABLE
            AND SUITABLE HOUSING, MAINTAINED
            EMPLOYMENT, ATTENDED THE MAJORITY OF
            VISITATION,  MAINTAINED     A    STRONG
            ATTACHMENT    BOND,   AND     EVIDENCED
            UNDERSTANDING     OF  HER    CHILDREN'S
            DISORDERS.

            II. THE TRIAL COURT ERRED IN ITS
            CONCLUSION    THAT   TERMINATION  OF
            [MARY'S] PARENTAL RIGHTS WILL NOT DO
            MORE HARM THAN GOOD, WHEN HER SONS
            DEVELOPED AND MAINTAINED A STRONG
            ATTACHMENT BOND WITH THEIR MOTHER,
            WHICH IF SEVERED, WOULD CAUSE SEVERE
            AND ENDURING HARM, AND POSSIBLY
            RENDER JOHN A LEGAL ORPHAN.

      "Appellate review of a trial court's decision to terminate parental rights is

limited, and the trial court's factual findings 'should not be disturbed unless they

are so wholly unsupportable as to result in a denial of justice.'"            In re

Guardianship of J.N.H., 172 N.J. 440, 472 (2002) (quoting J.T., 269 N.J. Super.

at 188). We give substantial deference to the family court judge's special

expertise and opportunity to have observed the witnesses firsthand and evaluate


                                                                            A-3876-17T2
                                        29
their credibility. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553

(2014). Even where a parent alleges "error in the trial judge's evaluation of the

underlying facts and the implications to be drawn therefrom," deference must be

afforded unless the judge "went so wide of the mark that a mistake must have

been made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (first quoting J.T., 269 N.J. Super. at 189; then quoting C.B. Snyder

Realty, Inc. v. BMW of N. Am. Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

      Guided by these standards, we conclude Judge Suh's factual findings are

supported by substantial, credible evidence in the record, and her legal

conclusions are sound.

      As to the second prong, Mary contends she established she was able to

alleviate the harm she posed to John and James by maintaining a job and an

apartment throughout the trial.    In addition, she claims she participated in

numerous psychiatric and bonding evaluations and provided counseling for the

boys. We are unpersuaded by these arguments. Substantial, credible evidence

in the record supports the judge's conclusion Mary was unable to alleviate the

psychological issues that posed a threat of harm to John and James.

      As to the fourth prong, Mary contends termination of her parental rights

would do John and James more harm than good based on the experts' conclusion


                                                                         A-3876-17T2
                                      30
that they had a secure attachment and strong emotional bond with her. Mary

also argues the Division failed to establish removal of the boys from the resource

home would cause severe and enduring harm. In addition, she points to evidence

that John lacked a strong emotional attachment with the resource parents, and

the resource parents had not definitively decided they wanted to adopt him.

        "The question ultimately is not whether a biological mother or father is a

worthy parent, but whether a child's interest will be best served by completely

terminating the child's relationship with that parent." N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 108 (2008). The fourth prong does not

"require a showing that no harm will befall the child as a result of the severing

of biological ties." K.H.O., 161 N.J. at 355. Rather, the issue "is whether, after

considering and balancing the two relationships, the child will suffer a greater

harm from the termination of ties with her natural parents than from the

permanent disruption of her relationship with her foster parents." Ibid. That

decision "necessarily requires expert inquiry specifically directed to the strength

of each relationship." Ibid. (quoting J.C., 129 N.J. at 25). Relying on the expert

opinions she found more convincing and persuasive, the judge concluded that,

on balance, terminating Mary's parental rights would not cause more harm than

good.


                                                                           A-3876-17T2
                                        31
      Mary points to the resource family's lack of definitiveness as to whether

they will adopt John. "[T]erminating parental rights without any compensating

benefit, such as adoption, may do great harm to a child." E.P., 196 N.J. at 109.

The permanency plan calls for the resource parents to adopt John, and the

resource mother testified that was her goal. In the event they decide not to adopt,

Mary may file a motion for relief from judgment under Rule 4:50-1(e) based on

changed circumstances. J.N.H., 172 N.J. at 472-74. In determining such a

motion, the primary issue is "what effect the grant of the motion would have on

the child." Id. at 475. See also N.J. Div. of Youth & Family Servs. v. T.S., 417

N.J. Super. 228, 249-50 (App. Div. 2010) (trial court directed to reexamine

record based on post-trial changes in the evidence as to prong four). Therefore,

any uncertainty as to John's adoption status did not prevent the Division from

satisfying prong four.

      "It is not our place to second-guess or substitute our judgment for that of

the family court, provided that the record contains substantial and credible

evidence to support the decision to terminate parental rights." N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012) (citing N.J. Div.

of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007)). "In a termination

of parental rights trial, the evidence often takes the form of expert testimony by


                                                                           A-3876-17T2
                                       32
psychiatrists, psychologists, and other mental health professionals." R.L.M.,

236 N.J. at 146 (citing Lassiter v. Dep't of Soc. Servs., 452 U.S. 18, 30 (1981)).

"[W]e rely on the trial court's acceptance of the credibility of the expert's

testimony and the court's fact-findings based thereon, noting the trial court is

better positioned to evaluate the witness' credibility, qualifications, and the

weight to be accorded to [his or] her testimony." In re Guardianship of D.M.H.,

161 N.J. 365, 382 (1999) (citing Bonnco Petrol, Inc. v. Epstein, 115 N.J. 599,

607 (1989)).

      Judge Suh reviewed the evidence presented at trial, made detailed findings

as to each prong of N.J.S.A. 30:4C-15.1(a), and concluded the Division met, by

clear and convincing evidence, all of the legal requirements for a judgment of

guardianship. Those findings and conclusions are supported by substantial,

credible evidence in the record. Contrary to Mary's assertions, the judge's

analysis of the facts tracks the statutory requirements of N.J.S.A. 30:4C-15.1(a),

and comports with applicable case law. See, e.g., F.M., 211 N.J. at 447-54; E.P.,

196 N.J. at 103-07. We discern no basis to disturb her ruling.

      Affirmed.




                                                                          A-3876-17T2
                                       33